Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the portion of the first scrim" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of  copending Application No. 16/480,119 (reference application). Although the claims at issue are not identical, they are not patentably distinct each claims a component of an article of footwear comprising first and second fiber layers with a scrim there between wherein the layers are mechanically entangled and a method of making the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-22are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/480,158 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a component of an article of footwear comprising first and second fiber layers with a scrim there between wherein the layers are mechanically entangled and a method of making the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/480,423.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a component of an article of footwear comprising first and second fiber layers with a scrim there between wherein the layers are mechanically entangled and a method of making the same.  
This is a provisional nonstatutory double patenting rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al, U.S. Patent No. 4,146,663 in view of Meschter, U.S. Patent Application Publication No. 2007/0271823. 
Ikeda discloses a composite material, suitable for use for making artificial leather, comprising first and second nonwoven layers formed from polymeric fibers and an intermediate scrim layer which are entangled together via fluid jet to intermingle the fibers of all the layers.  The scrim layer can be either woven or knitted.  See abstract; col. 6, lines 10-60; col. 8, lines 1-62; col. 9, lines 61 – col. 43.  The material is capable of being used as footwear. 
Ikeda does not teach employing needling, however, would have been obvious to have employed needling rather than hydroentangling since both were well known and conventional methods of entangling and bonding fabric layers.
Ikeda differs from the claimed invention because it does not specifically disclose employing the artificial leather to make shoes and does not teach additional scrim layers which may be overlapped and the particular properties of the layers.  
NOTE:  page 19, first full paragraph of the instant specification defines a scrim as follows:  “A scrim may be a textile, (e.g., knit, woven, braided, embroidered, nonwoven, or direct-fiber placed structure), a non-fibrous material (e.g., film, sheet, extruded element, molded element, deposition formed, expansion formed, or compression formed material), and/or a component (e.g., a zipper, snap, buckle, hook, loop, sensor, wire, fiber optic, bladder, tube, cord, or cable component).”
Meschter discloses providing a plurality of scrim layers, (in the case of Meschter embroidered  elements), at discrete positions on an article of footwear in contact with a fibrous base layer, (paragraphs 0003, 0034).  The scrim layers overlap at different portions and thus meet the limitation of a first scrim layer in contact with the base layer and a second scrim layer in contact with a portion of the base layer, a portion of the first scrim layer and another portion of the base layer in order to control physical properties such as stretch in the shoe.  See figures and entire document, especially paragraph 0039.
Therefore, it would have been obvious to have employed scrims as taught by Meschter which overlapped at some portions in order to reinforce the structure of Ikeda and impart different properties to different areas of the structure of Ikeda.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed overlapping scrims in some portions of the structure of Ikeda in order to impart different properties to different areas of the structure.  Any two areas, such as one with an overlapping of two scrims, compared to another area with one scrim or no scrim will necessarily have different properties, such as stretch properties.  It further would have been obvious to have used the structure of Ikeda to make footwear since it is well known to employ .  
Claims 18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Meschter as applied to claims above, and further in view of Tanaka et al, U.S. Patent Application Publication No. 2008/00163469.
Ikeda differs from the claimed invention because Ikeda teaches hydroentangling and teaches that needling damages the fine fibers and the scrim.
However, Tanaka teaches that by carefully controlling the needle punching process as shown in formulas 1 and 2, the layers or a scrim and one or more fibrous layers can be successfully combined by needle punching without damage.  The resulting structure can be used to provide artificial leathers having high tenacity, shape stability, a high quality appearance and a flexible, soft and bulky feel.  See abstract and paragraphs 0008-0009.
Therefore, it would have been obvious to have employed needle punching to combine the layers of Ikeda while employing the process parameters as taught by Tanaka in order to combine the layers to produce a structure having high tenacity, shape stability, a high quality appearance and a flexible, soft and bulky feel.
Claims 1-17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al, U.S. Patent No. 4,146,663 in view of Kilgore, U.S. Patent Application Publication No. 2015/0282565
Ikeda discloses a composite material, suitable for use for making artificial leather, comprising first and second nonwoven layers formed from polymeric fibers and an intermediate scrim layer which are entangled together via fluid jet to intermingle the fibers of all the layers.  The scrim layer can be either woven or knitted.  See abstract; col. 6, lines 10-60; col. 8, lines 1-62; col. 9, lines 61 – col. 43.  The material is capable of being used as footwear. 
Ikeda does not teach employing needling, however, would have been obvious to have employed needling rather than hydroentangling since both were well known and conventional methods of entangling and bonding fabric layers.
Ikeda differs from the claimed invention because it does not specifically disclose employing the artificial leather to make shoes and does not teach additional scrim layers which may be overlapped and the particular properties of the layers.  
However, Kilgore teaches components such as meshes, (scrims), which can be selectively added to footwear in order to impart different properties to different regions of the footwear, wherein the components can be overlapping in some regions.  Specifically, Kilgore teaches applying support members for use in footwear which can comprises meshes, (i.e., scrims).  See paragraph 0026.  
Figure 2A of Kilgore shows a structure for use in making shoes comprising a base layer 202, a first reinforcing structure 204 and second reinforcing structures 214.  First reinforcing structure 204 corresponds to a first scrim.  Second reinforcing structure 214 corresponds to a 
Therefore, it would have been obvious to one of ordinary skill in the art to have employed overlapping scrims in some portions of the structure of Ikeda in order to impart different properties to different areas of the structure.  Any two areas, such as one with an overlapping of two scrims, compared to another area with one scrim or no scrim will necessarily have different properties, such as stretch properties.  Further, Kilgore teaches that the reinforcing elements can be formed from different materials, and can include textiles such as meshes, nonwovens and other textiles as well as foams, and other materials including inelastic components.  See paragraph 0060.   It further would have been obvious to have used the structure of Ikeda to make footwear since it is well known to employ leather and artificial leather materials to form footwear.  Looking at figure 2, the scrims or other reinforcing materials in Kilgore can be placed so that each could have a parallel axis to the other and/or perpendicular axis to each other, and since the materials are or can be different, they would .  
Claims 18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Kilgore as applied to claims above, and further in view of Tanaka et al, U.S. Patent Application Publication No. 2008/0163469.
Ikeda differs from the claimed invention because Ikeda teaches hydroentangling and teaches that needling damages the fine fibers and the scrim.
However, Tanaka teaches that by carefully controlling the needle punching process as shown in formulas 1 and 2, the layers or a scrim and one or more fibrous layers can be successfully combined by needle punching without damage.  The resulting structure can be used to provide artificial leathers having high tenacity, shape stability, a high quality appearance and a flexible, soft and bulky feel.  See abstract and paragraphs 0008-0009.
Therefore, it would have been obvious to have employed needle punching to combine the layers of Ikeda while employing the process parameters as taught by Tanaka in order to combine the layers to produce a structure having high tenacity, shape stability, a high quality appearance and a flexible, soft and bulky feel.

Applicant's arguments filed 12/19/21 have been fully considered but they are not persuasive. 
Applicant’s comments regarding the obviousness-type double patenting rejections are noted.
Applicant argues that Meschter does not teach scrims which are configured as planar layers of material, because the stitched lines of Meschter’s embroidered elements are clearly not scrims.  However, page 19, first full paragraph of the instant specification defines a scrim as follows:  “A scrim may be a textile, (e.g., knit, woven, braided, embroidered, nonwoven, or direct-fiber placed structure), a non-fibrous material (e.g., film, sheet, extruded element, molded element, deposition formed, expansion formed, or compression formed material), and/or a component (e.g., a zipper, snap, buckle, hook, loop, sensor, wire, fiber optic, bladder, tube, cord, or cable component.  Thus, the embroidered elements of Meschter are scrims as that term is defined at page 19, first full paragraph of the instant specification.
Applicant’s arguments regarding claim 18 and new claim 22 are persuasive and a new rejection is set forth for those two claims.
With regard to Kilgore, Applicant argues that the previous rejection was not specific as to which figure 2.  A more detailed explanation of Figure 2A is set forth above to show how the figure is interpreted.
Applicant argues that even assuming Kilgore teaches overlapping scrims, this is not a teaching of the specific physical arrangement recited in claim 1.  The more detailed explanation of Figure 2A shows how the structure of Kilgore meets the claimed limitations. Applicant argues that elements 214 are wire-like strands, which are not scrims.  However, since page 19, first full paragraph states that 
Since new art was applied to claim 18 without being necessitated by amendment, this action is not made final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789